Citation Nr: 1614930	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-26 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to February 12, 2013, and in excess of 70 percent on and after February 12, 2013.

2.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in a January 2016 letter to the Board, the Veteran's attorney indicated that he would no longer represent the Veteran once the Veteran's pending appeals were withdrawn and dismissed.  As the Board is dismissing the Veteran's withdrawn appeals herein, the Board finds that the Veteran's private attorney is still the appropriate representative of record at this time, as is reflected on the cover page.

During his substantive appeal, the Veteran requested a Board hearing by videoconference.  However, in January 2016, the Veteran withdrew his pending appeals, in writing, through his private attorney.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The Board notes that the Veteran also submitted substantive appeals for the issues of entitlement to service connection for residuals of a stroke,  entitlement to service connection and compensation under 38 U.S.C.A. § 1151 for left finger disorders, and entitlement to a total disability rating based upon individual unemployability for service-connected disabilities (TDIU).  However, such benefits were subsequently granted by the RO in a September 2015 rating decision, which the Veteran did not appeal.  Additionally, the Veteran also initiated an appeal of a September 2011 rating decision, which granted service connection for coronary artery disease, however, he did not submit a substantive appeal in connection with that claim.  As such, these issues are not currently before the Board. 


FINDING OF FACT

In a January 2016 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his attorney, that he wanted to withdraw all pending appeals. 


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2016, the appellant's representative submitted a statement indicating that the Veteran wanted to withdraw his pending appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for an increased disability rating for PTSD and whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for right and left knee disorders, and they are dismissed.



ORDER

The appeal as to the issue of an increased disability rating for posttraumatic stress disorder in excess of 50 percent prior to February 12, 2013, and in excess of 70 percent on and after February 12, 2013 is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a right knee disorder is dismissed.

The appeal as to the issue of whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


